Citation Nr: 1725490	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1980 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2011, the Veteran testified before a Decision Review Officer (DRO) hearing at the RO.  A transcript of the hearing is of record.  

The claim has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDING OF FACT

The Veteran's depressive disorder and anxiety disorder had their onset in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as depressive disorder and anxiety disorder, are met.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his depressive and anxiety disorders initially manifested during service or are secondary to his service-connected left wrist disability.  Given the particular circumstances of this case, the Board finds that direct service connection is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.

The Board initially notes that there is medical opinion evidence that the Veteran's psychiatric disorder may have pre-existed service.  However, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  No psychiatric disability or symptoms were noted at entrance into service, and the evidence does not clearly and unmistakably establish that any such disability pre-existed his service.  Accordingly, the Veteran is presumed to have been sound on entry with respect to his mental health at entrance, and the Board will consider his claim on a direct basis.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (holding that, when either element of the presumption of soundness analysis is not rebutted, the claim becomes one for direct service connection).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Here, a March 2009 VA psychological assessment and a June 2009 VA examination report diagnose the Veteran with depressive disorder and anxiety disorder, satisfying element one of service connection.  In this regard, the Board also acknowledges other diagnoses of during the course of the appeal period, including PTSD, schizoaffective disorder, and bipolar disorder.  See May 2009 mental health note; August 2009 VA mental health initial evaluation; see also November 2009 psychology progress note.  However, the Board affords more probative value to the diagnoses of the June 2009 VA examiner and March 2009 psychologist, who interviewed the Veteran for 90 minutes and 105 minutes respectively, and based their findings, in part, on two hours of psychiatric testing (e.g., BAI, BDI-2, MMPI-2).  In contrast, the other examiners' diagnoses were based on much shorter (20 minute) interviews, and did not note consideration of the results of his extensive prior psychiatric testing.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.)

Regarding element two, at service separation, the Veteran reported a history of depression or excessive worry.  See July 1984 Report of Medical History.  Further, he testified that his psychiatric symptoms, to include depression and anxiety, began in service following his in-service April 1982 and November 1983 left wrist injury, and have continued to the present.  See December 2011 DRO hearing transcript at 4-5, 11.  As noted above, the Veteran is service-connected for residuals of a left wrist fracture.  Moreover, he is competent to report the onset and recurrence of anxiety and depressive symptoms, and the Board finds these reports to be credible.  As such, the second element of service connection is also established.  

Regarding the final element, nexus, the June 2009 VA examiner found a nexus between the Veteran's psychiatric disorders and his in-service left wrist injury.  While the examiner found ample evidence that the Veteran had a pre-service predisposition for psychiatric problems, he determined that the in-service left wrist injury was "a significant added contributor to his mood disorders."  Similarly, a May 2009 VA treatment record indicates that the Veteran's mood disorders are secondary to his left wrist disability.  There is no competent contrary opinion of record.  

In sum, the Board finds that there is not clear and unmistakable evidence that the Veteran's depressive and anxiety disorders preexisted service, and the preponderance of the evidence indicates that these disorders are directly related to active service.  Thus, the criteria for service connection are met.  

ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depressive disorder and anxiety disorder, is granted.  



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


